DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-14 are objected to because of the following informalities:  
Claim 11, line 5, “chamber” should read “chambers”.
Claim 14, line 2, “the” should be inserted before “longitudinal direction”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (a) a piercing device in claims 4, 5, and 15, (b) a coupling component in claims 4, 5, and 15, and (c) a damping component in claims 4, 5, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "a driving movement" in line 13-14 which is indefinite because it is unclear if this limitation refers to the same driving movement as previously recited in claim 15 or a different driving movement.
Claim 15 recites the limitation "a repetition frequency" in line 14 which is indefinite because it is unclear if this limitation refers to the same repetition frequency as previously recited in claim 15 or a different repetition frequency.
Claim 15 recites the limitation "a drive device" in line 14 which is indefinite because it is unclear if this limitation refers to the same drive device as previously recited in claim 15 or a different drive device.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,029,527 (Lisec).
4.  Lisec discloses a needle module (device of FIG. 1 employing the diaphragm 20 of FIG. 2A) for a drive-controlled handheld unit for repeatedly piercing human or animal skin (col. 3-4, lns. 51-2) comprising a housing (housing 1), a needle holder (shaft 9), a piercing device (needle 2 which is the same as disclosed in this application at P0057), a coupling component (e.g., distal end of “drive mechanism” at FIG. 1-2A and col. 5, lns. 7-22 which contacts diaphragm portion 22 which is at least equivalent to the coupling component as disclosed in this application at FIG. 2 and P0055-P0056), and a damping component (diaphragm portion 22 which is the same as disclosed in this application at FIG. 9 and P0066).  The needle holder is arranged in the housing such that it can be moved back and forth in a longitudinal direction of the housing (FIG. 1-2A; col. 3-4, lns. 61-2 and col. 5, lns. 7-22).  The piercing device is arranged on the needle holder in such a way that the piercing device can be moved, on account of the movement of the needle holder, between a proximal and a distal position, in which a piercing tip of the piercing device is arranged outside the housing (FIG. 1-2A; col. 4, lns. 3-15).  The coupling component is coupled to the needle holder in such a way that a driving movement provided with a repetition frequency by a drive device (e.g., proximal end of “drive mechanism”) that can be coupled to the coupling component can be introduced onto the needle holder (FIG. 1-2A; col. 4, lns. 30-58).  The damping component is arranged between the needle holder and the 
2. The damping component is made of a resiliently yielding material (e.g., “elastically extensible material, such as rubber or plastic” at col. 4, lns. 5-6). 
3. Opposite end portions of the damping component are directly coupled, respectively, one to the needle holder and one to the coupling component (FIG. 1-2A; col. 5, lns. 7-22).
9. The needle holder and the coupling component are connected to one another by means of an associated component extension mounting portion 21) allowing a length reduction on account of the damping of the damping component (e.g., length reduction in the form of portion 22 being compressed such that the length between the drive mechanism and the shaft is reduced). 
10. The component extension extends along the damping component outside the component (e.g., transversely extends along its distal surface in FIG. 2A). 
11. The housing, the needle holder and the damping component (e.g., at least the distal surface of diaphragm portion 22) are arranged in a piercing-side housing chamber (space 1a) and the coupling component is arranged in a drive-side housing chamber (space 1b) (FIG. 1; col. 4, lns. 15-29).  The piercing-side and the drive-side housing chamber are separated by means of a membrane (diaphragm 12/20). 
12. The damping component is formed in one piece with the membrane (FIG. 2A; col. 5, lns. 7-22). 
13. A piercing-side end of the coupling component is arranged on a membrane opening (e.g., circular opening defined by longitudinal portions of membrane 20 in FIG. 2A). 

15. Lisec discloses a handheld unit for repeatedly piercing human or animal skin, comprising a drive module (e.g., proximal end of “drive mechanism”) which is a drive device, by means of which a driving movement with a repetition frequency is provided (FIG. 1; col. 3-4, lns. 51-2).  The unit has a needle module (device of FIG. 1 employing the diaphragm 20 of FIG. 2A) for a drive-controlled handheld unit for repeatedly piercing human or animal skin (col. 3-4, lns. 51-2) comprising a housing (housing 1), a needle holder (shaft 9), a piercing device (needle 2 which is the same as disclosed in this application at P0057), a coupling component (e.g., distal end of “drive mechanism” at FIG. 1-2A and col. 5, lns. 7-22 which contacts diaphragm portion 22 which is at least equivalent to the coupling component as disclosed in this application at FIG. 2 and P0055-P0056), and a damping component (diaphragm portion 22 which is the same as disclosed in this application at FIG. 9 and P0066).  The needle holder is arranged in the housing such that it can be moved back and forth in a longitudinal direction of the housing (FIG. 1-2A; col. 3-4, lns. 61-2 and col. 5, lns. 7-22).  The piercing device is arranged on the needle holder in such a way that the piercing device can be moved, on account of the movement of the needle holder, between a proximal and a distal position, in which a piercing tip of the piercing device is arranged outside the housing (FIG. 1-2A; col. 4, lns. 3-15).  The coupling component is coupled to the needle holder in such a way that a driving movement provided with a repetition frequency by a drive device (e.g., proximal end of “drive mechanism”) that can be coupled to the coupling component can be introduced onto the needle holder (FIG. 1-2A; col. 4, lns. 30-58).  The damping component is arranged between the needle holder and the coupling component and is configured to damp a transfer of force therebetween (FIG. 1-2A; col. 5, lns. 7-22). The damping .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,029,527 (Lisec) in view of US 2016/0263365 (Smith). 
5.  Lisec discloses a needle module (device of FIG. 1 employing the diaphragm 20 of FIG. 2A) for a drive-controlled handheld unit for repeatedly piercing human or animal skin (col. 3-4, lns. 51-2) comprising a housing (housing 1), a needle holder (shaft 9), a piercing device (needle 2 which is the same as disclosed in this application at P0057), a coupling component (e.g., distal end of “drive mechanism” at FIG. 1-2A and col. 5, lns. 7-22 which contacts diaphragm portion 22 which is at least equivalent to the coupling component as disclosed in this application at FIG. 2 and P0055-P0056), and a damping component (diaphragm portion 22 which is the same as disclosed in this application at FIG. 9 and P0066).  The needle holder is arranged in the housing such that it can be moved back and forth in a longitudinal direction of the housing (FIG. 1-2A; col. 3-4, lns. 61-2 and col. 5, lns. 7-22).  The piercing device is arranged on the needle holder in such a way that the piercing device can be moved, on account of the movement of the needle holder, between a proximal and a distal position, in which a piercing tip of the piercing device is arranged outside the housing (FIG. 1-2A; col. 4, lns. 3-15).  The coupling component is coupled to the needle holder in such a way that a driving movement provided with a repetition frequency by a drive device (e.g., proximal end of “drive mechanism”) that can be coupled to the coupling component can be introduced onto the needle holder (FIG. 1-2A; col. 4, lns. 30-58).  The damping component is arranged between the needle holder and the coupling component and is configured to damp a transfer of force therebetween (FIG. 1-2A; col. 5, lns. 7-22).
Lisec discloses the invention substantially as claimed as discussed above but does not disclose the module including an adjustment device.  Smith teaches a needle module in the same field of endeavor where a damping provided by the damping component (dampening slider 7) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771